                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        NORTHWEST ENVIRONMENTAL                          CASE NO. C16-1866-JCC
          ADVOCATES,
10                                                         MINUTE ORDER
11                            Plaintiff,
               v.
12
          THE U.S. DEPARTMENT OF COMMERCE,
13        et al.,
14                            Defendants.
15

16            The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18            This matter comes before the Court on the parties’ stipulated motion to extend dates for
19   briefing on Plaintiff’s motion for leave to take discovery (Dkt. No. 133). The motion is
20   GRANTED. Defendants and Defendant-Intervenor must respond to Plaintiff’s motion (Dkt. No.
21   129) by November 30, 2018. Plaintiff’s reply is due no later than December 7, 2018. The motion
22   (Dkt. No. 129) is RENOTED to December 7, 2018.
23   //
24   //
25   //
26   //

     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
 1        DATED this 19th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 2
